IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 129 MM 2014
EX REL., MICHAEL JOHN PISKANIN :
JR.,                           :
                               :
                 Petitioner    :
                               :
                               :
            v.                 :
                               :
                               :
FACILITY MANAGER FERGUSON AND :
DISTRICT ATTORNEY JAMES B.     :
MARTIN ESQ. AND ATTORNEY       :
GENERAL KATHLEEN KANE,         :
                               :
                 Respondents


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2014, the Application for Leave to File

Original Process together with Petition for Writ of Habeas Corpus is DENIED.